Order entered May 6, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00473-CR
                                     No. 05-18-00474-CR

                         RICKEY LECARDO MCGEE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-34511-H; F16-34499-H

                                          ORDER
       Before the Court is appellant’s pro se motion to recuse Chief Justice Robert Burns from

the above-numbered appeals. Chief Justice Robert Burns is not on the panel to which the above-

numbered appeals will be submitted, and he will not be a participant in the disposition of these

appeals. Further, it appears appellant is represented by appointed counsel. A criminal defendant

is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.

App. 2007). Appellant’s motion to recuse is DENIED.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE